DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I and Species C (claims 1-8, 11-18 and newly added 21-22) in the reply filed on 5/3/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 3/5/22 and 3/31/22.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  
In line 2 change “remain” to - - remains - -.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miccoli et al. (U.S. 2012/0211748 A1; “Miccoli”).
Regarding claim 1, Miccoli discloses a method comprising:
Forming first electrical components (230a, Fig. 3A) in a substrate in a first device region (120a, Fig. 3A) of a semiconductor device ([0053]);
Forming a first interconnect structure (220 above 230a, Fig. 3A) over and electrically coupled to the first electrical components ([0053]);
Forming a first passivation layer (225, 226, Fig. 3A) over the first interconnect structure, the first passivation layer extending from the first device region (120a, Fig. 3A) to a scribe line region (132a, Fig. 3A) adjacent to the first device region ([0054]);
After forming the first passivation layer, removing the first passivation layer from the scribe line region while keeping a remaining portion of the first passivation layer in the first device region (Fig. 3C; [0063]); and
Dicing along the scribe line region after removing the first passivation layer (Fig. 3D-3E; [0070]).
Regarding claim 2, Miccoli discloses before forming the first passivation layer, forming a first seal ring in a first seal ring region (160a, Fig. 3A) between the first device region (120a, Fig. 3A) and the scribe line region (132a, Fig. 3A) ([0054]-[0055]).
Regarding claim 3, Miccoli discloses after removing the first passivation layer from the scribe line region, the first seal ring region (160a, Fig. 3C) remains covered by the first passivation layer (225, 226, Fig. 3C).
Regarding claim 5, Miccoli discloses the dicing forms a recess (326, Fig. 3E) in the substrate, wherein a bottom of the recess is between a first side of the substrate facing the first interconnect structure and a second side of the substrate opposing the first side of the substrate ([0070]).
Regarding claim 6, Miccoli discloses the dicing is performed using a plasma dicing process ([0070]).
Regarding claim 7, Miccoli discloses after the dicing, reducing a thickness of the substrate from the second side of the substrate ([0071]), wherein after reducing the thickness of the substrate, the recess (326, Fig. 3F) extends through the substrate (Examiner notes in giving limitations the broadest reasonable interpretation, “extends through the substrate” does not require complete extension or extending throughout the entire thickness of the substrate).
Regarding claim 12, Miccoli discloses:
Forming second electrical components (230b, Fig. 3A) in the substrate in a second device region (120b, Fig. 3A) of the semiconductor device, the scribe line region (132a, Fig. 3A) being between the first device region (120a, Fig. 3A) and the second device region (120b, Fig. 3A) ([0053]); and
Forming a second interconnect structure (220 above 230b, Fig. 3A) over and electrically coupled to the second electrical components (230b, Fig. 3A) ([0053]),
Wherein forming the first passivation layer comprising forming the first passivation layer (225, 226, Fig. 3A) to extend continuously from the first device region (120a, Fig. 3A) to the second device region (120b, Fig. 3A) ([0054]), wherein after removing the first passivation layer from the scribe line region, the first passivation layer (225, 226, Fig. 3C) covers an upper surface of the first interconnect structure (220 above 230a, Fig. 3C) and covers an upper surface of the second interconnect structure (220 above 230b, Fig. 3C) ([0063]).
Regarding claim 13, Miccoli discloses a method comprising:
Forming a first interconnect structure (220 above 230a, Fig. 3A) and a second interconnect structure (220 above 230b, Fig. 3A) over a substrate in a first device region (120a, Fig. 3A) and a second device region (120b, Fig. 3A) of the semiconductor device, respectively, wherein a scribe line region (132a, Fig. 3A) of a semiconductor device is interposed between the first device region and the second device region ([0053]);
Forming a first passivation layer (225, 226, Fig. 3A) over the first interconnect structure and over the second interconnect structure, wherein the first passivation layer extends continuously from the first device region to the second device region ([0054]); 
Removing a first portion of the first passivation layer from the scribe line region (Fig. 3C; [0063]); and 
After removing the first passivation layer from the scribe line region, performing a plasma dicing process to form a trench (326, Fig. 3F) in the scribe line region that extends into the substrate from a first side of the substrate facing the first passivation layer (Fig. 3D-3E; [0070]).
Regarding claim 14, Miccoli discloses the first passivation layer (225, 226, Fig. 3A) is formed of a nitride-containing material ([0054]).
Regarding claim 15, Miccoli discloses a depth of the trench (326, Fig. 3F) into the substrate is less than a thickness of the substrate ([0070]-[0071]).
Regarding claim 16, Miccoli discloses after performing the plasma dicing process, reducing the thickness of the substrate from a second side of the substrate facing away from the first passivation layer ([0071]) such that the trench (326, Fig. 3F) extends through the substrate (Examiner notes in giving limitations the broadest reasonable interpretation, “extends through the substrate” does not require complete extension or extending throughout the entire thickness of the substrate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miccoli et al. (U.S. 2012/0211748 A1; “Miccoli”) as applied to claim 1 above, and further in view of Wu et al. (U.S. 2009/0283869 A1; “Wu”).
Regarding claim 4, Miccoli discloses dicing performed along a dicing path in the scribe line region ([0070]; Fig. 3E-3F) but does not disclose the width of the dicing path is smaller than a width of the scribe line region.  However, Wu discloses dicing performed along a dicing path in the scribe line region wherein the width of the dicing path is smaller than a width of the scribe line region ([0039]).  This has the advantage of minimizing dicing-induced damage to adjacent structures.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Miccoli with the width of the dicing path smaller than a width of the scribe line region, as taught by Wu, so as to minimize dicing-induced damage.

Allowable Subject Matter
Claims 21-22 allowed.  Claim 21 contains allowable subject matter because of the limitation of after removing the portion of the first passivation layer, forming a conductive pad over the first passivation layer; forming a dielectric layer over the conductive pad, over the first passivation layer, and over the dicing region; and after forming the dielectric layer, forming a trench in the dicing region using a plasma dicing process, wherein the trench is formed to extends from the dielectric layer into the substrate, and wherein after the trench is formed, there is a first lateral distance between a first sidewall of the first passivation layer facing the trench and a sidewall of the dielectric layer closest to the first sidewall.  Claim 22 depends on claim 21.
Claims 8, 11, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        10/6/2022